FILED
                                                                      Oct 31 2019, 8:01 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Katharine Vanost Jones                                      Curtis T. Hill, Jr.
Vanderburgh County Public                                   Attorney General of Indiana
Defenders Office                                            Robert J. Henke
Evansville, Indiana                                         Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

In Re the Termination of the                                October 31, 2019
Parent-Child Relationship of:                               Court of Appeals Case No.
                                                            19A-JT-670
T.W. (Minor Child)
                                                            Appeal from the Vanderburgh
and                                                         Superior Court
T.K. (Father),                                              The Honorable Brett J. Niemeier,
Appellant-Respondent,                                       Judge
                                                            Trial Court Cause No.
        v.                                                  82D04-1808-JT-1509

The Indiana Department of
Child Services,
Appellee-Petitioner



Baker, Judge.



Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                           Page 1 of 22
[1]   T.K. (Father) appeals the trial court’s order terminating his parent-child

      relationship with his child, T.W. (Child). Finding that the Department of Child

      Services (DCS) did not make reasonable efforts to reunify Father with Child,

      thereby violating Father’s due process rights, we reverse and remand.


                                                        Facts
[2]   Child was born on March 6, 2017, to Father and K.W. (Mother). At the time

      of Child’s birth, Father was incarcerated in Kentucky and was unable to

      establish paternity. Child was removed from Mother’s care and custody on

      March 7, 2017, because Mother had substance abuse issues, had unstable

      housing, and was failing to comply with a Child In Need of Services (CHINS)

      case involving Child’s older sibling. On March 9, 2017, DCS filed a petition

      alleging that Child was a CHINS, and on April 5, 2017, the trial court granted

      the petition as to Father.1 On the same day, the trial court held a dispositional

      hearing related to Father, ordering him to contact DCS upon his transfer or

      release from custody.


[3]   Before Child was born, Father, knowing that Child was likely to be a CHINS

      because of Mother’s ongoing substance abuse issues, contacted DCS,

      acknowledged paternity, and requested assistance to be an active participant in

      the case. After Child was born, Father spoke with a Family Case Manager




      1
        The trial court held a factfinding hearing with regard to Mother on April 18, 2017, and ultimately let stand
      its finding that Child was a CHINS. Mother is not a party to this appeal.

      Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                                Page 2 of 22
      (FCM) and requested that Child be placed with paternal grandmother, who

      lives in Kentucky. DCS began the process to place a ward out of state, but in

      the meantime, Child remained in foster care.2


[4]   On March 23, 2018, Father was released from incarceration and placed on

      probation for four and one-half years. He called FCM Brandon Meredith on

      March 29, 2018. During that phone call, Father provided FCM Meredith with

      the address where he was staying at the time, but told the FCM that he was not

      staying there permanently and was instead “couch surfin’.” Tr. Vol. II p. 20.

      FCM Meredith inferred that Father was homeless.


[5]   Father met with FCM Meredith at DCS on April 6, 2018. At that meeting,

      FCM Meredith told Father he needed to establish paternity and obtain a

      substance abuse evaluation. Father indicated that as he was recently released

      from incarceration, he needed help to understand what to do and how to

      comply with services. FCM Meredith agreed to provide parent aide services to

      assist Father in finding employment and housing and to set up visitation. FCM

      Meredith never made a referral for a parent aide.


[6]   With respect to paternity, Father went to the Vanderburgh County Prosecutor’s

      Office and obtained the necessary paperwork. An employee in that office

      showed Father which sections of the forms he needed to fill out and told him to




      2
       The record does not reveal whether Father’s mother was ever approved as a caregiver. In any event, Child
      has never been placed with her.

      Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                           Page 3 of 22
      deliver the documents to the FCM, who would fill out the rest of the

      information (about Child, Child’s placement, and Mother) and return it to the

      Prosecutor’s Office. The employee told Father that the FCM, rather than

      Father, had to return it because there would be confidential information on the

      form. The week of April 10, 2018, Father completed his sections of the forms

      and took the packet to DCS.3 FCM Meredith evidently filled out the forms and

      then called Father and told him to retrieve the packet. Father, under the

      impression that DCS had to return the documents to the Prosecutor’s Office,

      did not retrieve the paperwork. After two weeks passed with Father not

      retrieving the documents, FCM Meredith put them in his file. FCM Meredith

      was asked whether, at that point, he decided “that the child would be better off

      with someone else,” and he responded, “Yes.” Id. at 82. He stated that it was

      Father’s responsibility to contact him and that Father “did not inform me that I

      was supposed to return it to the Prosecutor’s Office.” Id. at 84.


[7]   FCM Meredith made a referral for drug screens. Though he had a current and

      active phone number for Father, he did not call Father with the information,

      instead mailing it to the address Father had provided in their initial phone call.

      As Father was no longer staying there, he did not receive the paperwork.


[8]   FCM Meredith initially made a referral for visitation at an agency. Father

      arrived for the first visit thirty minutes early. He had bought a new outfit for



      3
       At some point as part of this process, Father provided a DNA sample, further evidencing his willingness to
      establish paternity. Tr. Vol. II p. 25.

      Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                             Page 4 of 22
       himself and brought snacks and a Happy Meal for Child. Father checked in

       and was told to wait. He waited until twenty minutes after the time the visit

       was scheduled and learned at that point that FCM Meredith had cancelled the

       visit two days earlier. FCM Meredith explained his decision to cancel as

       follows:


               . . . I did state that I would start visitation. I did put a referral in
               because that’s just usually how we start cases, or start with when
               a parent’s released. But then after thinking about it, I decided to
               cancel that referral because [Child] had never met [Father]. And
               I felt [that] if we went ahead and started a visit and started
               forming that bond and then if things didn’t go well, . . . and he
               just disappeared, then that would have had psychological effects
               on [Child]. So I did call [the agency] and cancel the visit . . . .


       Id. at 71-72.


[9]    Father and FCM Meredith did not have any contact from mid-April 2018 to

       August 31, 2018, when Father was arrested for violating the terms of his

       probation by failing to report to his probation officer. At that time, Father was

       placed in a Vanderburgh County work release facility. During the period with

       no contact between Father and DCS, FCM Meredith left voicemails for Father,

       but Father did not return the calls.


[10]   Father has a lengthy criminal history and has been incarcerated for most of the

       last fifteen to sixteen years for various offenses, the majority of which are drug

       related. His only stable housing as an adult was from 2007 and 2008 and then




       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019            Page 5 of 22
       from May to December 2012. Because of his many incarcerations, he has a

       limited work history, and his last regular employment occurred in 2015-2016.


[11]   On August 14, 2018, two weeks before Father’s placement in work release,

       DCS had filed a petition to terminate his parental rights. 4 The termination

       hearing took place on January 3, 2019. At that time, Father was employed with

       a construction company and had ten months left to serve on work release. He

       had completed a substance abuse evaluation and was attending substance abuse

       counseling. He did not have a plan for housing upon his release, but he did

       have a plan for employment:


                  I’ve got an associate’s degree in welding technology. . . . I
                  haven’t been able to do much with it based on lack of job
                  experience. So January 24th I start back to Ivy Tech and I’m
                  takin’ welding courses again ‘cause I feel like I don’t wanna
                  waste that two years that I’ve already used and I’m gonna refresh
                  up on some pipe welding classes and some TIG and things like
                  that. I had talked to the people in . . . the admissions and
                  they . . . agreed that it would be a good idea that if I was
                  interested in getting in the unions here that they train and do
                  some of their journeymen through the Ivy Tech facility. So I
                  could definitely make contacts through there. ‘Cause I really
                  wanna be a pipe fitter.


       Id. at 40-41. On February 20, 2019, the trial court granted DCS’s petition to

       terminate the parent-child relationship. Father now appeals.




       4
           Mother had already signed a document voluntarily terminating her parental rights.


       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                     Page 6 of 22
                                      Discussion and Decision
                                        I. Standard of Review
[12]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and the findings clearly and convincingly support the

       judgment. Id. at 1229-30. It is “sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” Bester v. Lake Cty. Office of Family & Children,

       839 N.E.2d 143, 148 (Ind. 2005).


[13]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)      The child has been removed from the parent for at
                                 least six (6) months under a dispositional decree.

       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019            Page 7 of 22
                 (ii)     A court has entered a finding under IC 31-34-21-5.6
                          that reasonable efforts for family preservation or
                          reunification are not required, including a
                          description of the court’s finding, the date of the
                          finding, and the manner in which the finding was
                          made.


                 (iii)    The child has been removed from the parent and
                          has been under the supervision of a local office or
                          probation department for at least fifteen (15) months
                          of the most recent twenty-two (22) months,
                          beginning with the date the child is removed from
                          the home as a result of the child being alleged to be
                          a child in need of services or a delinquent child;


        (B)      that one (1) of the following is true:


                 (i)      There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons
                          for placement outside the home of the parents will
                          not be remedied.


                 (ii)     There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.


                 (iii)    The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;


        (C)      that termination is in the best interests of the child; and


        (D)      that there is a satisfactory plan for the care and treatment
                 of the child.


Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019             Page 8 of 22
       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


                                              II. Termination
[14]   The “involuntary termination of parental rights is the most extreme sanction a

       court can impose on a parent because termination severs all rights of a parent to

       his or her children.” In re I.A., 934 N.E.2d 1127, 1136 (Ind. 2010). Therefore,

       termination “remains an ‘extreme measure’ and should only be utilized as a

       ‘last resort when all other reasonable efforts to protect the integrity of the

       natural relationship between parent and child have failed.’” K.E. v. Ind. Dep’t of

       Child Servs., 39 N.E.3d 641, 646 (Ind. 2015) (quoting Rowlett v. Vanderburgh Cty.

       Office of Family & Children, 841 N.E.2d 615, 623 (Ind. Ct. App. 2006)). Indeed,

       our Supreme Court has reversed a termination order where it was unable to

       determine that all reasonable efforts were employed to unite a parent and child.

       I.A., 934 N.E.2d at 1136.


[15]   As a matter of statutory elements, it has been established that DCS is not

       required to provide parents with services prior to seeking termination of the

       parent-child relationship. E.g., In re B.H., 44 N.E.3d 745, 752 n.3 (Ind. Ct. App.

       2015). However, parents facing termination proceedings are afforded due

       process protections. Here, Father did not raise a due process argument to the

       trial court, nor does he make one on appeal. But “we have discretion to address

       such [due process] claims, especially when they involve constitutional rights,

       the violation of which would be fundamental error.” In re D.H., 119 N.E.3d


       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019         Page 9 of 22
       578, 586 (Ind. Ct. App. 2019), aff’d in relevant part on reh’g, 122 N.E.3d 832 (Ind.

       Ct. App. 2019), trans. denied; S.B. v. Morgan Cty. Dep’t of Pub. Welfare, 616

       N.E.2d 406, 407 (Ind. Ct. App. 1993) (holding that the “constitutionally

       protected right of parents to establish a home and raise their children mandates

       that the failure of a trial court to require compliance with any condition

       precedent to the termination of this right constitutes fundamental error which

       this court must address sua sponte”) (internal citations omitted). Here, Father’s

       substantive due process right to raise his child and his procedural due process

       right to fair proceedings are at issue; therefore, we elect, sua sponte, to consider

       whether those rights were protected in this case.


[16]   When the State seeks to terminate parental rights, it must do so in a manner

       that meets the requirements of due process. In re G.P., 4 N.E.3d 1158, 1165

       (Ind. 2014). The nature of the process due in any proceeding is governed by a

       balance of three factors: “the private interests affected by the proceeding; the

       risk of error created by the State’s chosen procedure; and the countervailing

       governmental interest supporting use of the challenged procedure.” D.H., 119

       N.E.3d at 588. This Court has described those interests in the context of

       termination proceedings as follows:


               The private interest affected by the proceeding is substantial—a
               parent’s interest in the care, custody, and control of his or her
               child. And the State’s interest in protecting the welfare of a child
               is also substantial. Because the State and the parent have
               substantial interests affected by the proceeding, we focus on the
               risk of error created by DCS’s actions and the trial court’s
               actions.

       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019       Page 10 of 22
       K.M. v. Ind. Dept. of Child Servs., 997 N.E.2d 1114, 1120 (Ind. Ct. App. 2013)

       (internal citations omitted).


[17]   We find the D.H. Court’s discussion of due process in the context of

       termination proceedings particularly relevant and helpful in this case:


               In looking at the risk of error created by DCS’s actions, we keep
               in mind that “due process protections at all stages of CHINS
               proceedings are vital because every CHINS proceeding has the
               potential to interfere with the rights of parents in the upbringing
               of their children.” J.A. v. Ind. Dep’t of Child Serv. (In re G.P.), 4
               N.E.3d 1158, 1165 (Ind. 2014) (quotations and citations
               omitted). “[T]hese two proceedings—CHINS and TPR—are
               deeply and obviously intertwined to the extent that an error in
               the former may flow into and infect the latter.” Id. And “[a]ny
               procedural irregularities in a CHINS proceeding may be of such
               significance that they deprive a parent of procedural due process
               with respect to the termination of his or her parental rights.” In
               re S.L., 997 N.E.2d at 1120; see also A.S. v. Ind. Dep’t of Child
               Serv. (Matter of C.M.S.T.), 111 N.E.3d 207, 213 (Ind. Ct. App.
               2018) (holding that “the chaotic and unprofessional handling” of
               a CHINS case violated the parents’ due process rights, requiring
               reversal of the termination order).


               For example, in Matter of C.M.S.T., we held that procedural
               irregularities in the CHINS case—such as multiple FCMs,
               inappropriate behavior by FCMs, and apparent bias of FCMs—
               contributed to the parents’ non-compliance such that termination
               of their parental rights amounted to a denial of their due process
               rights. 111 N.E.3d at 213, 14. See also, In re A.P., at 1117 (finding
               parents’ due process rights were violated in a termination action
               where DCS made multiple procedural errors, such as failing to
               provide parents with copies of case plans and filing CHINS and
               termination petitions that did not meet statutory
               requirements); cf. N.P. v. Ind. Dep’t of Child Serv. (In re R.P.), 949
       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019         Page 11 of 22
        N.E.2d 395, 403 (Ind. Ct. App. 2011) (citing J.I. v. Vanderburgh
        Cty. Off. of Family & Children (In re A.I.), 825 N.E.2d 798, 816
        (Ind. Ct. App. 2005) (noting that one procedural deficiency alone
        may not result in a due process violation), trans. denied).


        We must also consider the general proposition that, “if the State
        imparts a due process right, then it must give that right.” In re
        C.G., 954 N.E.2d at 918 (citing In re A.P., 734 N.E.2d at
        1112). . . . And DCS’s own policy manual, of which we take
        judicial notice, see Evid. R. 201(a), provides unequivocal
        directions to DCS regarding the provision of services. First, it
        states that DCS “will provide family services to all children and
        families with an open case . . . .” Indiana Dep’t of Child Serv.
        Child Welfare Policy Manual (“the Manual”), Ch. 5, Sec. 10,
        [https://www.in.gov/dcs/files/5.10%20Family%20Services.pdf
        (last visited Oct. 21, 2019)]. Next, Chapter 5, Section 10 of the
        Manual states:


                 DCS will make appropriate service referrals on behalf of
                 the . . . family . . . DCS will regularly communicate with all
                 service providers throughout the life of the case to discuss the
                 family’s progress and any concerns. . . .


                 DCS will reassess the strengths and needs of the child and
                 family throughout the life of the case and will adjust services, if
                 necessary, to meet identified needs. DCS will continue to
                 offer services to the . . . family regardless of participation[,
                 until the court . . . dismisses the [CHINS] case, or rules
                 that reasonable efforts to reunify the family are not
                 required.]


                                                       ***


                 The FCM will: . . . (3) Collaborate with the family and the
                 CFT [Child and Family Team] to identify needed services . . .
Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                 Page 12 of 22
                 [7] Monitor the family’s progress by: (a) maintaining contact
                 with services providers to assess the family’s level of
                 participation in services . . . [10] Discuss the family’s
                 participation and progress regarding case goals and results
                 of any new assessments . . . and adjust services and/or service
                 levels as necessary . . . [11] Document in [the case
                 management system] the family’s progress, reasons for
                 service type or intensity changes, and if applicable, reasons
                 why services were not offered or were stopped.


                 The FCM will: . . . [4] Follow up with service providers to
                 evaluate the family’s response to the change and/or
                 removal of services.


        Id. (emphasis added) (emphases original).[5]


D.H., 119 N.E.3d at 588-89. In the end, the D.H. court concluded that “[t]he

significant procedural irregularities in the CHINS case created a risk of the

erroneous filing of a petition to terminate Mother’s parental rights to Children,

in violation of Mother’s due process rights.” Id. at 591. The court reversed the

termination order and remanded for reinstatement of the CHINS cases,

reexamination of the requirements for Mother’s reunification with her children,

and entry of a revised dispositional order outlining the services she needed to

complete to reunify with the children.




5
 The DCS Policy quoted in D.H. has been amended since D.H. was published; we have incorporated those
changes in the bracketed portions of the quotation.

Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                      Page 13 of 22
[18]   In addition to due process protections, we note that the termination statute

       requires that DCS allege one of three things: (1) the child has been removed

       from the parent for at least six months under the dispositional decree; (2) a

       finding has been entered that no reasonable efforts for family preservation or

       reunification are required; or (3) the child has been removed from the parent for

       at least fifteen of the most recent twenty-two months. I.C. § 31-35-2-4(b)(2)(A).

       The second prong of this statute is important because it directly relates the

       termination petition to the general requirement that DCS “make reasonable

       efforts to preserve and reunify families[.]” Ind. Code § 31-34-21-5.5(b). That

       requirement applies in all CHINS cases except for those that fall under Indiana

       Code section 31-34-21-5.6(b), which describes the limited circumstances in

       which no reasonable efforts are required. Unless that statutory exception

       applies, DCS is obligated to make reasonable efforts to preserve and reunify

       families in CHINS proceedings. By incorporating the no reasonable efforts

       statute into the termination statute, the General Assembly has necessarily

       incorporated that same DCS obligation (as well as its exception) into

       termination proceedings.


[19]   All of the above lead us to one conclusion: for a parent’s due process rights to

       be protected in the context of termination proceedings, DCS must have made

       reasonable efforts to preserve and/or reunify the family unit in the CHINS case

       (unless the no reasonable efforts exception applies). What constitutes

       “reasonable efforts” will vary by case, and as noted above, it does not

       necessarily always mean that services must be provided to the parents. In the


       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019       Page 14 of 22
       end, we think that it does not ask too much of DCS to behave reasonably under

       such grave circumstances.


[20]   Turning to this case, Father’s interest in being involved predates Child’s birth,

       when he first reached out to DCS. Father then contacted FCM Meredith

       within a week of his release from incarceration, and they met shortly thereafter.

       In the early days of their interactions, there are four relevant DCS efforts to

       consider: Father’s establishment of paternity; drug screens; visits; and a referral

       for a parent aide.


                                           Establishment of Paternity

[21]   First, we will consider DCS’s requirement that Father establish paternity.

       Nothing in the record indicates that he was unwilling or reluctant to do so;

       indeed, the record shows that he acknowledged paternity to DCS before Child

       was even born.


[22]   When Father went to the Prosecutor’s Office to obtain the necessary

       paperwork, an employee showed Father which sections of the forms he needed

       to fill out and told him to deliver the documents to the FCM, who would fill

       out the rest of the information (about Child, Child’s placement, and Mother)

       and return it to the Prosecutor’s Office. The employee told Father that the

       FCM, rather than Father, had to return it because there would be confidential

       information on the form. Father completed his sections of the forms and took

       the packet to DCS.




       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019      Page 15 of 22
[23]   FCM Meredith evidently filled out the forms and then called Father and told

       him to retrieve the packet.6 The paternity paperwork sat at the DCS front

       counter for two weeks, at which point FCM Meredith placed it in Father’s file

       and took no further action on the matter. At the termination hearing, FCM

       Meredith complained that Father “did not inform me that I was supposed to

       return [the documents] to the Prosecutor’s Office.” Tr. Vol. II p. 84.


[24]   It is clear that Father was caught between a proverbial rock and hard place, as

       he received contradictory orders from two different government agencies,

       receiving no help from his FCM to sort out the situation. At the termination

       hearing, Father quite ably described his frustration and confusion:


               . . . [B]oth of the times that I’ve talked to the . . . lady that works
               in the Prosecutor’s Office, she has told me both times that that is
               not my responsibility. She told me that I’m not supposed to
               even—I’m only supposed to fill in the parts that are highlighted
               and I’m supposed to leave it at the DCS. And if I did agree [to
               retrieve the paperwork from DCS and return it to the
               prosecutor’s office], which I did, I felt more pressure from that
               not knowin’ how to actually answer the question. Because I feel
               like there’s so many questions that I don’t know the answers
               to. . . . Like when one person’s tellin’ me somethin’ and another
               person’s tellin’ me somethin’ different, I don’t really know how—
               ‘cause if [DCS] lies, it’s like a dog chasin’ [its] tail, because
               there’s nobody gives you no answer. Somebody tells you to do
               somethin’ different every way you go, then whenever you try to



       6
         The record is slightly unclear, but it appears that at some point, Father and FCM Meredith talked about the
       paternity paperwork. Father, feeling confused and wanting to be agreeable, told the FCM that he would
       return the paperwork to the Prosecutor’s Office, though he never did so because of the advice he got from the
       employee at the Prosecutor’s Office.

       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019                             Page 16 of 22
               actually get to the answer, you’ve already done went down a mile
               of road to try to figure it out, and you still haven’t got an answer.


       Id. at 31.


[25]   Father did exactly what he was supposed to do to establish paternity. He went

       to the prosecutor’s office, retrieved the appropriate paperwork and got advice

       about how to fill it out, filled it out, and took it to DCS. FCM Meredith filled

       out DCS’s portion of the paperwork, left it for Father to pick up, and took no

       further action on it. He offered no assistance or guidance to Father.


[26]   Perhaps most damning of all, it was at this extraordinarily early juncture in

       Father’s post-incarceration life (and in his involvement with the CHINS case)

       when FCM Meredith decided that Child would be better off with someone else.

       Rather than offering assistance to Father, FCM Meredith wrote him off, and

       made only limited efforts at reunification from this point forward.


                                                    Drug Screens

[27]   Next, we note that FCM Meredith did make a referral for drug screens for

       Father. When he first met with Father and heard Father describe his living

       situation, FCM Meredith inferred that Father was “basically homeless[.]” Tr.

       Id. at 67. Notwithstanding this knowledge, and notwithstanding the fact that

       the FCM had an active and current phone number for Father, FCM Meredith

       did not call Father to tell him about the drug screens. Instead, he merely

       mailed that information to the address provided by Father at that initial

       meeting. Because Father was not actually living at that address, he never

       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019       Page 17 of 22
       received that information and never provided a drug screen. Given that FCM

       Meredith was aware that Father was homeless, we believe that it was

       unreasonable that the FCM did not call Father to inform him about the drug

       screens. With this course of action, the FCM was setting Father up to fail.


                                                         Visits

[28]   Perhaps one of the most heartbreaking parts of the CHINS case was Father’s

       experience regarding visitation with Child. FCM Meredith made a referral for

       agency supervised visits and a first visit was scheduled. Things did not go as

       planned.


               I went to the visit. I was there about a half hour early. And I
               had bought like—I was nervous. About as nervous as I am right
               now. I mean, I bought an outfit. I bought clothes, snacks, a
               Happy Meal. And I sat there and I waited for the people at [the
               agency]. And . . . I went to the window and . . . I asked if I was
               supposed to have a visit. I mean, was I supposed to check in for
               my visit and they said “No, you just sit tight. Hang out. It’s still
               early.” . . . So I sat on it until about—probably about twenty
               minutes after when [Child] was supposed to be there. So finally I
               went and I said, “Could somebody please give me some sort of
               answer on what’s goin’ on here, ‘cause I don’t know.” So then
               the guy that came to the window said, “Let me check on what’s
               goin’ on here.” And he went and checked in the computer. He
               said that a couple days prior to this visit that I was supposed to
               have, he said that somebody had removed my case from their
               computer, that I was no longer to have services through [the
               agency].


       Id. at 25-26.



       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019       Page 18 of 22
[29]   In other words, although FCM Meredith initially told Father he would have

       visits, going so far as to make a referral for the visits and allow a visit to be

       scheduled, he then changed his mind. FCM Meredith explained his change of

       mind as follows:


               . . . I did state that I would start visitation. I did put a referral in
               because that’s just usually how we start cases, or start with when
               a parent’s released. But then after thinking about it, I decided to
               cancel that referral because [Child] had never met [Father]. And
               I felt [that] if we went ahead and started a visit and started
               forming that bond and then if things didn’t go well, . . . and he
               just disappeared, then that would have had psychological effects
               on [Child]. So I did call [the agency] and cancel the visit . . . .


       Id. at 71-72. Here, again, we have the FCM deciding from the outset that Child

       would be better off in foster care and that Father did not deserve a chance to be

       a parent. This course of events set Father up to fail. If he was unable to visit

       Child, then he was unable to bond with Child, which ultimately worked against

       him during the termination proceedings. We do not find FCM Meredith’s

       efforts in this regard to be reasonable.


                                                     Parent Aide

[30]   Finally, at the first meeting with FCM Meredith, Father asked for help with his

       transition to life following his release from incarceration and with compliance

       with services. FCM Meredith agreed that in this situation, a parent aide would

       have been helpful for Father, and said that he would make a referral for one.

       While FCM Meredith made referrals for drug screens (which he did not call

       Father about) and visits (which he changed his mind about and cancelled), he
       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019           Page 19 of 22
       never made a referral for a parent aide. Had Father had a parent aide in place,

       it is very likely that he would have gotten the help needed to establish paternity,

       since the FCM was unable or unwilling to assist him with that process.


[31]   It is true that Father lost contact with DCS and with his probation officer for

       several months before he was re-arrested. And yes, this must be taken into

       consideration. But what must also be taken into consideration are the

       circumstances of Father’s life at that time. He had just been released from what

       basically amounted to sixteen years in prison. As he explained,


               the thing that’s hard for people to understand for me is, like the
               first few months are real important for me because it’s hard to try
               to micro-manage your life. Whenever somebody pays your
               water bill, your electric bill, they give you the sheets you sleep
               on, they tell you where your job’s at, they tell you all these
               different things, and it’s been happenin’ for so long that
               whenever you come into the real world you’re supposed to seek
               all these things on your own, it’s like a vacuum.


                                                          ***


               [I]t’s been the single hardest thing I’ve ever done in my life.


       Tr. Vol. II p. 34-35.


[32]   Father freely admitted that he lost communication with everyone involved in

       the case, explaining that his challenges got the better of him:


               It was hard. I don’t know if it’s just me internalizin’ things, but I
               feel like things are abrasive, always abrasive towards me. Things
               snowball. So then like I didn’t [meet with his probation officer].
       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019        Page 20 of 22
               And then maybe I didn’t make it to go pick up the paperwork or I
               agreed to do somethin’ that I knew I wasn’t gonna—you know
               what I’m sayin’? So then those things start to add up and then I
               started feelin’ ashamed of myself. And then I start dealin’ with
               stuff like depression.


                                                          ***


               I was depressed. ‘Cause I’m a man of my word. I truly,
               genuinely believe that if [I] look in your eyes and I make an
               agreement with you that I’m supposed to stand on it. So then
               whenever I can’t then it starts makin’ me look to the side. And
               those things, whenever they start to pile up, I feel like—even if
               it’s only a couple things to a couple different people, then I feel
               like what is my answer, how do I get away from that. Because
               I’ve already got into it.


       Id. at 36, 42.


[33]   Father was released from sixteen years of incarceration. He had no job, no

       housing, and no real supports. It should have been no surprise to FCM

       Meredith that Father would, at times, flounder. Father should have been given

       more assistance in this situation—especially since he explicitly asked for it.

       Instead, FCM Meredith decided, almost from the outset, that Child would be

       better off in foster care, making no genuine efforts to provide Father with the

       support and services he so desperately needed.


[34]   When stepping back and looking at this situation in its totality, we can only

       conclude that DCS did not make reasonable efforts to reunify Father with

       Child. Likewise, we can only conclude that the insufficient process employed

       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019           Page 21 of 22
       in the CHINS case created a risk of the erroneous filing of a petition to

       terminate Father’s parental rights to Child, in violation of Father’s due process

       rights.


[35]   We acknowledge the worthy desire to provide Child with permanency. But we

       must also consider the sacrosanct legal relationship between parent and child,

       the severing of which is one of the most extreme actions taken in our legal

       system. In this case, DCS wholly failed to make reasonable efforts to preserve

       that relationship. Father is entitled to try to become a safe and appropriate

       parent to Child, and DCS is required to help him do so. Therefore, we reverse

       and remand.


[36]   The judgment of the trial court is reversed and remanded with instructions to

       reopen the CHINS case, reexamine the requirements for Father’s reunification

       with Child, and enter a new dispositional order outlining the services Father

       must comply with to effect reunification.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 19A-JT-670 | October 31, 2019     Page 22 of 22